On Motion for Rehearing.
PRICE, Chief Justice.
This is an appeal from a judgment of the district court of Midland County. Appellant Jordan Drilling Company, a partnership composed of Bryan Jordan and Walton Jordan, hereinafter called Jordans, sought recovery against appellee J.- W. Starr, hereinafter called Starr, to recover on the contract for the drilling of an oil well located on a lease in Scurry County owned by' Starr. Starr filed a cross-action against Jordans, alleging their failure to comply with the contract and consequent damage to him. The trial was before1 the court and jury, submission on special issues, upon which the court rendered judgment denying Jordans any relief and awarding Starr judgment against them on his cross-action in the sum of $4,400.00. Jordans duly perfected this appeal.
On original hearing we reversed the judgment of the trial court and rendered judgment in favor of Jordans on the contract sued upon in the sum of approximately $4,400.00 and on quantum meruit asserted by the Jordans in the sum of $1,500.00, and reversed and rendered the judgment in favor of Starr on his cross-action. The case is before us on motion for rehearing by Starr. Upon careful consideration of the motion we are of the unanimous opinion that same should be granted in part, at least. The majority of the court is of the opinion that our original judgment should be reversed and the judgment of the trial court affirmed as to the action of the Jordans the judgment in favor of Starr on his crossLaction reversed and here rendered in favor of the Jordans. Justice Mc-Gill is of the opinion that the motion should be overruled insofar as that part of our judgment for breach of the written contract, but set aside as to the judgment awarding Jordan recovery of the $1,500.00-on quantum meruit.'
This action arose out of the following contract between the parties:
“Contract Made and Entered Into By and Between J. W. Starr and Jordan Drilling Company For Drilling on Sun Oil Company Farmout Located in Scurry County, Texas.
“1. Set 400' of 10¾ surface. Pipe and cementing to be furnished by J. W. Starr.
“2. If necessary, approximately 1200' of 8⅝ casing to be furnished, run and pulled at the risk and -expense of Jordan Drilling Company. This pipe is to be mudded in by Halliburton at the expense of J. W. Starr.
“3. Seven inch oil string to be run at an undetermined depth above 1700'; hole not *157to be more than 3 degrees off vertical. J. W. Starr is to furnish pipe and cement.
“4. Six and one quarter hole to be made, drilling in to total depth of approximately 1700'.
“5. This agreement, with conscientious drilling efforts, is a two well contract if the first well justifies drilling the second. The second well to start at discretion of Starr, date should not be later than 14 August 1947.
“6. This contract is made at $2.75 per ft. to total depth. Day work to begin at time shot is run, at the rate of $150.00 per 24-hour day.
“Signed and dated this 22 day of July 1947.
“Accepted:
“Jordan Drlg Co
“Bryan Jordan.”
It will be observed same was not signed by Starr, but same was acted upon by all parties hereto and evidences the contract between them.
The Jordans filed suit against Starr alleging a breach of this contract. In substance they alleged that it was implied in and by said written contract at the time said contract was entered into it was mutually agreed and understood by and between the parties that the intent and effect of said contract was (a) that such well would be drilled to said depth unless1 oil and gas was discovered in paying quantities at a lesser depth. (b) that the casing which defendant' so agreed to furnish for the drilling of said well would be reasonably good casing and would be in reasonably good condition and suited for the purpose for which it was1 intended. They further allege that promptly after the execution of the contract plaintiff went about performing and did thereafter perform within the time and in the manner required by and under said contract all the duties, obligations and things required of plaintiff by and under same; that under and pursuant to said written contract it moved its tools and machinery to the location in question and drilled to a depth of about 1585 ft. at which depth a showing of oil was encountered; that Jordans thereafter ran the 7" casing furnished by the defendant; that the hole made by plaintiff was a 6½" hole and same was not more than 30, off vertical ; that plaintiff performed all the duties resting upon it under such contract with due and reasonable diligence and in a workmanlike manner and with conscientious drilling efforts. It is then plead in the alternative if plaintiff be mistaken in his allegations to the effect that the well involved was not more than 3° off vertical then the said hole was only slightly more than 3° off vertical and it did not in any manner affect the drilling of the well or cause or contribute to solidifying the cement or the failure of plaintiff to complete said well; that if the well was more than 3° off vertical Starr had received information to that effect and that thereafter Starr without objection furnished all or a large part of the 7" oil casing to the extent but not of the quality required by the said written contract individually and by and through his said agents, employees and representatives ' without obj ection caused said casing to be run in said well and thereafter caused the cement to be run through said casing, which cement later solidified; he had notice that the well was more than 3° off vertical, that.with this knowledge Starr caused the well to be cemented and the cement solidified inside said casing to the extent of some 530 ft. deep.
It is further averred that Starr in violation of his duty under the contract furnished Jordans well casing which was defective and wholly unsuitable for use; that the Jordans protested but Starr refused to furnish them any other casing and overruled plaintiffs’ objections to using such defective casing.
It is further plead that after Starr, acting through Halliburton, had cemented the well and after the cement had solidified inside the casing to the extent of over 500 ft., at the special instance and request of defendant they sought to drill out the said cement and that such drilling was in addition to all drilling through cement which should have been done by plaintiff under said contract, had the cement been in the *158proper place in said well; that the reasonable value of the work and effort so expended was the sum of $1,750.00.
Starr answered by a general denial, specially plead that if he be mistaken in denying that the oil string casing furnished by him under the contract referred to as 7" casing was defective, that the Jordans accepted said casing and with the exception of several joints thereof, indicated by Jordan, and that at Jordans’ suggestion several joints of the casing were replaced by Starr; that Starr proceeded to make efforts to cement the well; that Jordans sought to drill out the cement left in the pipe after the cementing but after having worked and drilled for a period of approximately two weeks without expressing any dissatisfaction to Starr or indicating to him that the casing was unsatisfactory, ceased work and refused to abide by the contract. By counterclaim Starr sought to recover damages from the Jordans for alleged failure to comply with their contract. The court submitted special issues which are here reproduced with the jury’s finding thereon:
“Special Issue No. 1. Do you find from a preponderance of the evidence that "the well involved herein was not more than three degrees off vertical ? Answer 'It was more than 3 degrees’ or ‘It was not more than 3 degrees’.
“Answer ‘It was more than 3 degrees’.
“Special Issue No. 2. Do you find from a preponderance of the evidence that when the defendant J. W. Starr ordered the 7-inch casing ran in the well in question he knew that said well was more than three degrees off vertical, if it was more than three degrees off vertical? Answer ‘He did’ or ‘He did not’.
“Answer ‘He did not’.
“Special Issue No. 3. Do you find from a preponderance of the evidence that when the defendant J. W. Starr ordered the 7-inch casing run in the well in question, knowing that the well was not vertical, if he did so know, he had notice that said well may have been more than three degrees off vertical ? Answer ‘He did’ or ‘He did not’.
“Answer ‘He did’.
“Special Issue No. 4. Do you find from a preponderance of the evidence that the defective condition of the 7-inch casing, if any, caused the cement to solidify in said casing? Answer ‘It did’ or ‘It did not’.
“Answer ‘It did’.
“Special Issue No. 5. Do you find from a preponderance of the evidence that Howard Chamice refused permission to plaintiff Jordan Drilling Company to bail out the cement which later become solidified in the 7-inch casing? Answer ‘He did’ or ‘He did not’.
“Answer ‘He did not’.
“Special Issue No. 6. Do you find from a preponderance of the evidence that the failure of plaintiff Jordan Drilling Company to drill through the solidified cement, after the depth of about 1585 feet had been reached, was due to defective condition of the 7-inch casing, if any? Answer ‘It was’ or ‘It was not’.
“Answer ‘It was not’.
“Special Issue No. 7. What do you find from a preponderance of the evidence the work and use of equipment employed by the plaintiff Jordan Drilling Company in a reasonable attempt to drill through the solidified cement, if any, after the depth of about 1585 feet had been reached, reasonably was worth? Answer in dollars and cents, if any.
“Answer ‘1,500.00’.
“Special Issue No. 8. Do you find from a preponderance of the evidence that the plaintiff, Jordan Drilling Company, failed to drill said well in a workmanlike manner ? Answer ‘Yes, it did’ or ‘No, it did not’.
“Answer ‘No, it did not’.
“By the term ‘workmanlike manner’, as used in this charge is meant work done in an ordinary skillful manner.
“Special Issue No. 9. Do you find from a preponderance of the evidence that the failure of plaintiff Jordan Drilling Company to drill said well in a workmanlike manner, if it did so fail, caused the plaintiff’s failure to drill through the cement in the 7-inch casing? Answer ‘It did’ or ‘It did not’.
*159“Special Issue No. 10. Do you find from a preponderance of the evidence that the 7-inch casing used in the well in question was suitable for the purpose for which it was intended to he used? Answer ‘It was’ or ‘It was not’.
“Answer ‘It was’.
“Special Issue No. 11. Do you find from a preponderance of the evidence that the plaintiff, Jordan Drilling Company, accepted as suitable, the 7-inch casing used in the well? Answer ‘Yes’ or ‘No’.
“Answer ‘Yes’.
“Special Issue No. 12. Do you find from a preponderance of the evidence that the failure of plaintiff, Jordan Drilling Company, to drill through the cement in the 7-inch casing in the well involved herein was due to the well being more than 3 degrees off vertical, if it was more than 3 degrees off vertical? Answer ‘Yes’ or ‘No.’
.“Answer ‘No’.
“Special Issue No. 13. Do you find from a preponderance of the evidence that prior to the time the 7-inch casing was run Walton Jordan assured Howard Chamlee the well involved herein was not more than 3 degrees off vertical? Answer ‘He did’ or ‘He did not’.
“Answer ‘He did’.
“Special Issue No. 14. From a preponderance of the evidence, what amount of damages, if any, do you find the defendant suffered by reason of the plaintiff’s failure to complete the well? Answer in dollars and cents, if any.
“Answer ‘$4,500.00’.”
Before seeking to apply the law to the facts established by the verdict or established by the undisputed evidence it is thought not inappropriate to discuss briefly a few well-established and elementary principles applicable to an action for breach of contract. In order for one to recover for a breach of a bi-lateral contract it is necessary he allege and prove his compliance therewith or a legal excuse for such failure to comply. 10 Tex.Jur. p. 396, par. 224, p. 499, par. 290. A legal excuse-may arise by reason of waiver on the part of the other party or from the unjustifiable failure to comply with provisions binding on him. 10 Tex.Jur. p. 445, par. 259. In this case Jordans failed to have submitted as to whether or not they did comply with their contract. It was found that the well was more than 3° off vertical, which was not in conformity with their contract.
- It is elementary, we think, in order, for the Jordans to be entitled to recover they must have established that they complied with their part of the contract, or had a legal excuse for their failure so to do. It is their contention that Starr waived the provision that the well should not be more than 3° off vertical. This, it is contended was established by the verdict and by the undisputed evidence. Under the evidence when the hole was drilled to a depth of about 1584 feet Starr decided that the casing should be run. At this time tests were made to determine whether or not the hole was more than 3° off vertical. These tests were inconclusive; several were made and the material for making same gave out. Jordan insisted at all times that the well was not more than 3° off vertical. At the conclusion of these tests Starr ordered the pipe run, preparatory to the cementing of the well by Halliburton. A reference to the verdict will show that the jury found that when Starr ordered the casing run he did not know the well was more than 3° off vertical, that when he ordered the running of the 7" casing he had notice that the well might be more than 3° off vertical. It is the opinion of the majority that neither under these findings nor under the undisputed proof is waiver of this term of the contract established as a matter of law.
Waiver is a voluntary relinquishment of a known right. It is a species of abandonment. By abandonment one may lose the title to personal property. By way of illustration, where one abandons the possession of personal property with the intention of never resuming the possession thereof he loses title thereto. In the case of either waiver or abandonment intention is a prime factor. By intention is meant acts, words or conduct manifesting an unequivocal intention to no longer assert a title or right. 10 Tex. Jur. p. 462, par. 268-*160269; 12 Am.Jur. p. 918, par. 364; City of Wichita Falls v. Bruner, Tex.Civ.App., 191 S.W.2d 912, Wr. Ref.
Before Starr ordered the pipe to he run in the hole he was assured by Jordan that the hole was not more than'3° off vertical. It was Jordan’s legal duty under the contract to furnish a hole with the pipe run riot more than 3° off vertical. So far as this record goes Jordan knew, or should have known, at least as much as Starr in regard to the condition of the hole in this respect. It was Jordan’s duty under the contract to see that thé hole complied therewith, not Starr’s. It is thought to be of the essence of waiver that an intention to abandon a right under the provisions of a contract must be unequivocally expressed, either by words or acts. The expression of this intention relied upon here, as we understand it, was after the inconclusive tests, ordering the pipe to be run. In view of Jordans’ assurances to Starr it would seem not unreasonable on Starr’s part to assume that Jordan intended to orally warrant'his written obligation when he assured him that the hole complied with the contract. A mere suspicion does not amount to notice. 39 Am.Jur. p. 243, par. 17.
Jordan had no legal right under the contract to compel Starr to accept or rej ect the hole as complying with the contract before the 7" casing was run. It is true Starr might voluntarily do this, might voluntarily waive this provision of the contract, but clearly he was under no obligation to accept or reject the work under the contract at the time it is claimed he did accept same.
At the time Jordan ran the pipe it was clearly his duty to know that the hole drilled was such as had been contracted for.. In our opinion neither the findings or the undisputed evidence established as a matter of law a waiver of this provision. It may be that the evidence raises the issue as to waiver; if there is room for implied findings on the issue it must be taken that the trial court declined to make the findings, for its judgment was against Jordan.
However, if we be mistaken as to waiver, there is no contention there was a waiver, as to the other portions of the contract. In this case it is clear that it was not within the contemplation of the parties that after the well had been cemented over 500 ft. of cement should solidify on the inside of the pipe. There was evidence, and it seems to be conceded by all parties, that in conducting an operation similar to the one in question it was contemplated that some forty or fifty feet of cement should solidify in the pipe, further that it was the duty of the driller to drill out this cement and continue drilling the hole to the depth desired.
It is found in the verdict that defective casing caused the cement to solidify. The same verdict found that the 7" casing used in the well in question was suitable for the purpose for which it was intended to 'be used, further it was found that Jordan accepted .as suitable the 7" casing used in the. well.
The contract provides that Starr should furnish the casing, further it seems to- have been contemplated by the parties that new casing should not be used. Jordan did reject certain portions of the casing furnished by Starr; whether authorized by the contract or not he. did exercise this authority. There is' an element of conflict between the finding that the well failed to’ cement as contemplated by reason of defective casing, and that the casing furnished by Starr was reasonably well suited for the purpose intended. Jordan did have a duty to properly run this casing. It is thought that properly running the casing would imply seeing that there were no leaks in the sides of same so that the air could force the cement out of the lower end of the pipe so that same could solidify in the hole around the outside of the pipe. It may be that the two findings in question are conflicting, and one destroys the other. If the casing furnished. was reasonably suitable, the defect therein might have been due to the improper running of same. But it is said that we have a finding that the Jordan Drilling 'Company drilled the well in a workmanlike manner. In truth the finding is that the jury refused to find from a preponderance of the evidence that Jordan failed to drill the well in a workmanlike manner. This is not a finding that Jordan *161did drill the well in a workmanlike manner . — in fact it is thought it was an attempt to submit an element of Starr’s cross-action.
In order to recover it was incumbent upon Starr to show that they failed to' drill according to the contract. There can be no question but that an implied term of the contract was that the well be drilled in a workmanlike manner. It is true that there is no finding that the cementing of the well was conducted in the usual and customary manner. There is no finding, however, that the cementing was done in an improper manner — in short, no finding that Jordan was prevented from performing the contract by any failure of Starr to comply with his duty under the contract. The evidence seems to indicate an unusual amount of cement was attempted to be forced down through the pipe. There is evidence, however, that in using used casing this was the proper and safer course.
If we eliminate the finding that defective casing caused the 'Cement to solidify on account of the conflict with the finding that suitable casing was furnished, there is no finding as to why the well did not function under cementing as was undoubtedly contemplated by all the parties to the contract, no finding that the casing was properly run in the hole, no finding that the process of cementing the well was not properly conducted. If there was no defect in the manner of cementing, then some fault in the construction of the well must have been the cause of the solidification of the cement. Whether defaults of Starr in cementing caused the solidification or a failure of Jordan to properly prepare the well for cementing caused same were unfound issuable facts. If suitable when furnished the defect in the casing may have been caused by the manner in which the pipe or casing was inserted in the hole.
After the cement had been allowed to set Jordan commenced drilling on the hole, drilled some ten days or more. Beyond any question Starr knew that Jordan was drilling on the hole. When the drilling was resumed Jordan knew all the facts. If Starr had done unwarranted acts interfering with the performance, Jordan knew it and under the circumstances had the right, of election to continue the performance of his contract and recover thereon with damage for-the unlawful interference. Vol. 2, Williston on Contracts, p. 139, Sec. 688; Universal Life & Accident Ins. Co. v. Shaw, 139 Tex. 434, 163 S.W.2d 376.
If he so elected the contract remained binding on the parties. Here Jordan elected to drill out the cement. Beyond any question he left the well in a worse condition than when he started to so drill. In case óf such election the contract would have remained binding on him. After making such election he could not repudiate the contract and recover thereon.
Neither the verdict nor the undisputed facts justify or compel a judgment in favor of Jordans for the $2.75 per foot to the depth of 1584 feet. Our judgment on this item should be set aside. .As to whether the judgment of the trial court in this respect should be set aside or affirmed depends upon the proper disposition of the other grounds of error urged by Jordan.
On the cause of action asserted by Jordan as to the extra drilling, our judgment reversing the judgment of the trial court is incorrect. It was incumbent upon Jordan to establish an implied contract on the part of Starr to pay for same. This issue was not .submitted.
In regard to the judgment in favor of Starr on his cross-action the findings are insufficient to compel or justify same. Starr obtained no finding that he complied with the part of the contract required of him to cement the well. Beyond any question there was an implied obligation on his part under the contract, to properly cement the well.
In their brief the Jordans urge that the court erred in admitting in evidence a certain measure line certificate of the Halliburton Oil Well Cement Company. After the Jordans ceased their work on the well Starr had the Halliburton company measure the well as to its angle of deflection from perpendicular. This test was made in the presence and under the direction of Chamlee, Starr’s agent. One of the Jor-*162dans was present. Halliburton’s agent in making the test was a Mr. Poindexter. The ticket purports to be signed by Poindexter and 'Chamlee. It does not purport in terms to show the degree of deflection unless by some symbol. If it does show by some symbol the statement of evidence under the assignment of error- fails to show same. Chamlee testified this angle was six degrees or over. The objection urged here and before the trial court was that the ticket was hearsay. If the court was in error in admitting this copy of the ticket we think it was harmless error. In the first place, the ticket does not seem to certify to anything. It could have had no possible relation to any other issues than No. 1. Special Issue No. 1, if answered in the affirmative attesting that the well was not more than 3° off vertical would not have shown a complete compliance with the contract on the part of the Jordans. Such an answer would not have compelled a finding in their favor. The assignment does not present reversible error.
What has heretofore been said covers in a general sort of way all other points urged by the Jordans herein. It is ordered that our judgment heretofore entered herein be in all things set aside; that the judgment by the trial court that the Jordans take nothing be in all things affirmed; that the judgment of the trial court in favor of J. W. Starr on his cross-action be reversed and judgment here rendered that as to said cross-action J. W. Starr take nothing as to the Jordans.
SUTTON, J., concurs.